ACCEPTED
                                                                                  04-15-00042-CV
                                                                       FOURTH COURT OF APPEALS
                                                                            SAN ANTONIO, TEXAS
                                                                            2/27/2015 12:24:22 PM
                                                                                    KEITH HOTTLE
                                                                                           CLERK

                            No. 04-15-0042-CV

                         In the Court of Appeals                   FILED IN
                                                            4th COURT OF APPEALS
                     for the Fourth Judicial District        SAN ANTONIO, TEXAS
                           San Antonio, Texas              02/27/2015 12:24:22 PM
                                                              KEITH E. HOTTLE
                                                                    Clerk

            TEXAS DEPARTMENT OF STATE HEALTH SERVICES,
                                               Appellants,
                                     v.

                            AMY W. ROCKWOOD
                                               Appellee.


                  On Appeal from 166th District Court
                        Bexar County, Texas


  AMENDED CERTIFICATE OF SERVICE FOR APPELLANT’S
    UNOPPOSED MOTION FOR EXTENSION OF TIME TO
             FILE APPELLANT’S BRIEF


     I certify that on February 27, 2015, Appellant’s Unopposed Motion for

Extension of Time to File Appellant’s Brief was served via Fascimile on:

R. Chris Pittard
FORTE & PITTARD, P.P.L.C.
1777 NE Loop 410, Suite 600
San Antonio, Texas 78217
FAX (210) 820-2609
Counsel for Appellee
                                    Respectfully submitted,

                                    KEN PAXTON
                                    Attorney General of Texas
                                     1
CHARLES E. ROY
First Assistant Attorney General

JAMES E. DAVIS
Deputy Attorney General for Defense Litigation

ANGELA V. COLMENERO
Division Chief, General Litigation Division

/s/ DREW L. HARRIS
DREW L. HARRIS
Assistant Attorney General
State Bar No. 24057887
Office of the Attorney General
General Litigation Division
P.O. Box 12548
Austin, TX 78711-2548
(512) 463-2120 / (512) 320-0667 FAX
drew.harris@texasattorneygeneral.gov

COUNSEL FOR APPELLANT TEXAS
DEPARTMENT OF STATE HEALTH
SERVICES




 2